                  UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF TENNESSEE
                       NASHVILLE DIVISION


The Nashville Community Bail Fund,         Case No. 3:20-cv-00103

                           Plaintiff,      Judge Aleta A. Trauger
              v.

Hon. Howard Gentry, Criminal Court
Clerk; in his official capacity;

                         Defendant.




    MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR A
               PRELIMINARY INJUNCTION
      Plaintiff respectfully submits this memorandum of law in support of its

Motion for a Preliminary Injunction. Plaintiff seeks an order enjoining Defendant

Gentry from (1) enforcing Local Rule Governing Bail Bonds 10(B) and (2) requiring

anyone posting a cash bond to sign a form agreeing to and acknowledging future

garnishment prior to Gentry accepting the bond. As set forth in this memorandum,

both actions violate the Eighth Amendment to the United States Constitution.

   I. PRELIMINARY STATEMENT
      The Nashville Community Bail Fund was established to address a practice

that significantly harms thousands of people each year: overreliance on secured

money bail. In Davidson County, a person’s ability to post secured bail dictates that



    Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 1 of 26 PageID #: 63
person’s immediate freedom after arrest. Judicial officers routinely impose secured

bond conditions, which result in detention for those who cannot afford to pay them.1

The NCBF’s mission is to level the playing field for those who cannot afford to

purchase their release, and to reduce the considerable harms of pretrial detention.

      Davidson County officials have promulgated unconstitutional policies that

now threaten the NCBF’s existence. Under Davidson County Local Rule Governing

Bail Bonds 10(B), Defendant Criminal Court Clerk Howard Gentry garnishes cash

bond deposits to collect judgment debts from court costs, fines, and restitution.

Pursuant to policies created by his office, Gentry requires that people posting cash

bonds acknowledge notice of and agree to prospective garnishment in writing. If a

bail depositor does not provide this written agreement, Gentry does not accept their

bond and the arrestee will remain incarcerated. The Supreme Court has squarely

rejected such bail conversion practices as impermissibly “excessive” and therefore

prohibited by the Eighth Amendment. Cohen v. United States, 82 S. Ct. 526, 528

(1962) (Douglas, J., in chambers).

      For years, the Criminal Court Judges granted the NCBF an exemption from

Rule 10(B) garnishment. As a result, the NCBF was able to secure the release of




1
 See, e.g., Southerners on New Ground Nashville, Courtwatch Mini Report, (Dec.
2019), https://cutt.ly/BrqBY0K, attached as Ex. A to Woods Dec.
                                        2


    Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 2 of 26 PageID #: 64
hundreds of people who otherwise would have remained detained due to a lack of

resources. One of every two Bail Fund participants resolves their case with no

conviction. It is impossible to determine how many of those people would have been

convicted if they had remained incarcerated, though there is robust evidence that

pretrial incarceration causes people to plead guilty.2 Those freed by the NCBF were

better able to contest the charges against them, and ultimately avoid conviction, fees,

and related debts.

      The Criminal Court Judges of Davidson County revoked the NCBF’s

exemption to bail garnishment on September 30, 2019. Shortly thereafter, Gentry

began applying his policy of conditioning acceptance of money bonds on receiving

written agreement to garnishment against the Bail Fund.

      The NCBF’s existence depends on a revolving fund that relies on recovering

posted bond money at the conclusion of a participant’s case. 3 Because the court may




2
  See Megan Stevenson, et al., The Downstream Consequences of Misdemeanor
Pretrial Detention, 3–4 (July 2016), https://cutt.ly/Qe3WPjm (finding incarcerated
misdemeanor arrestees are 25% more likely than similarly situated persons to plead
guilty and 43% more likely to be sentenced to time in jail), attached as Ex. B to
Woods Dec.; Mary T. Philips, Ph.D., New York Criminal Justice Agency, Inc., A
Decade of Bail Research in New York City, 116 (Aug. 2012),
https://cutt.ly/6e3WDrE (“The data suggest that detention itself creates enough
pressure to increase guilty pleas without the need for the extra inducement of a
reduced charge.”), attached as Ex. C to Woods Dec.
3
  The Bail Fund refers to those individuals whose bail it pays as its “participants.”
                                          3


    Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 3 of 26 PageID #: 65
forfeit posted bonds for those who fail to appear, the NCBF stakes its survival on

ensuring that participants return to court. By garnishing bail even for participants

who return to court, Rule 10(B) and Gentry’s policy will inevitably deplete the

NCBF’s revolving fund and bankrupt the organization. This imminent threat to the

NCBF’s operation also jeopardizes the right to pretrial release of individuals arrested

in Davidson County for whom the NCBF would ordinarily post bail. These

individuals will instead remain in jail and suffer the irreparable harms of pretrial

incarceration.

      Because cash bail garnishment threatens the NCBF’s continued operation, the

NCBF seeks a preliminary injunction halting Defendant Clerk Gentry from

enforcing both the unconstitutional rule and his garnishment-form policy.

   II. STATEMENT OF FACTS
      The facts necessary for this Court to conclude that Rule 10(B) and Gentry’s

garnishment policy violate the Eighth Amendment are clear: the written rule and

Gentry’s form are unequivocal (See Davidson County Local Rules Governing Bail

Bonds, Exhibit A to Dec. of Rahim Buford; Sample Clerk’s form, Exhibit B to

Buford Dec.); the NCBF is indisputably now subject to both (see Preliminary Rule

10(B) Policy Order, Ex. C to Buford Dec; Final Rule 10(B) Policy Order, Ex. D to

Buford Dec; Buford Declaration at ¶¶ 20–21); and the amount of money the NCBF

stands to lose as a result is large enough to threaten its continued operation (Buford

                                          4


    Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 4 of 26 PageID #: 66
Dec. at ¶¶ 28–39; NCBF 2020 Projected Losses, Ex. I to Buford Dec.). Although

other facts, described below, may be relevant to this Court’s consideration of the

equities of a preliminary injunction, these essential facts are all that is required to

establish the merits of Plaintiff’s constitutional claims.

   A. The NCBF Addresses a Serious Need in the Nashville Community
      Since its inception in 2016, the NCBF has provided vital support to persons

arrested in Davidson County who cannot afford cash bail. In total, the NCBF has

posted bail for 1,004 people, posting a total of $2,314,900 in cash bail. Buford Dec.

at ¶ 10. In 2019, the NCBF posted 445 cash bail deposits, approximately 37 per

month, with an average money bail amount of $1,800.13. Id. at ¶ 13. Through the

NCBF’s operation, these hundreds of individuals were saved thousands of additional

days in jail and their families were spared further hardship.

      These include people like Rebecca Gill, who was incarcerated on a $2,500

bail requirement she could not afford after the police responded to a fight she had

with her sister. Buford Dec. at ¶ 11. Unsure when she would see a judge and unable

to post her bail even after asking friends for help, Ms. Gill was in danger of losing

her job and her driver’s license. Id. Each day of incarceration added to those

pressures. Id. Despite her presumed innocence, and valid legal defenses including

self-defense, Ms. Gill felt enormous pressure to plead guilty in order to get out of

jail and maintain her work and family responsibilities. Id. The NCBF posted Ms.

                                           5


    Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 5 of 26 PageID #: 67
Gill’s bail, and she returned to her work, maintained her license, and went home to

her teenaged son. Id. at ¶ 12. The assault charge against Ms. Gill was ultimately

retired.

       The Bail Fund alleviates not only the human cost of pretrial detention, but it

also improves system outcomes. Davidson County realizes considerable savings

from the Bail Fund’s efforts: it costs $103 per day to detain someone in jail prior to

trial. See Affidavit of John Hudson, Ex. G to Buford Dec. at 50. NCBF participants

have a high overall success rate, as 80% or more remain in good standing throughout

the duration of their case. Buford Dec. at ¶ 14. And people who are at liberty during

their criminal prosecution are less likely to be pressured into pleading guilty and

facing the collateral downstream consequences: half 4 of people freed with assistance

from the NCBF concluded their case without a conviction.

       The NCBF’s work illustrates the flaws in Davidson County’s overreliance on

money bail. By posting cash bail on behalf of persons who cannot afford it, the

NCBF reduces the significant consequences of pretrial detention—for example, the

loss of jobs or housing, exposure to unsanitary or dangerous conditions in jail,

inability to provide for family members, and difficulty defending oneself—and



4
 Of 792 total participants whose cases have completely closed, 394 had a
dismissal, no true bill, nolle prosequi, not guilty verdict, retirement, or the State
was unable to prosecute. Buford Dec. at ¶ 14.
                                            6


    Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 6 of 26 PageID #: 68
promotes individual and family stability. Further, the NCBF supports participants

upon release and provides them with court date reminders. 5

    B. Rule 10(B) and Gentry’s Garnishment Policy Jeopardize the NCBF’s
       Continued Operation, Risking Further Harm to Arrestees in Davidson
       County
       Davidson County Local Rule Governing Bail Bonds 10(B), promulgated by

the Criminal Court Judges, provides:

       Any individual who desires to deposit a cash bond with the Clerk
       pursuant to TCA § 41-11-118 shall be notified in writing by the Clerk
       that such cash deposit shall be returned subject to any fines, court
       costs, or restitution as ordered by the Court. No cash bond may be
       received in the amount of $10,000.00 or more without notice to the
       District Attorney General and a hearing in open court pursuant to
       TCA § 3-9-11-715.

See Local Rules Governing Bail Bonds, Ex. A to Buford Dec.

       When people go to the Clerk of Court’s office to post a cash bond, they

receive a form, created by Gentry, that quotes the text of Rule 10(B) and further

states, in relevant part:

       I . . . understand this cash bond is subject to execution for satisfaction
       of all fines, fees, court costs, taxes and restitution assessed against the



5
  See Buford Dec. at ¶ 8. Such reminders have proven to be a more effective and
fairer means of promoting court appearance than secured bail requirements. See
Nat’l Inst. Corr., A Framework for Pretrial Justice: The Essential Elements of an
Effective Pretrial Services System and Agency, 47 (Feb. 2017),
https://cutt.ly/ke6QJzk (noting court date reminders are “highly effective” and
citing reports from eight jurisdictions to adopt the practice), attached as Ex. D to
Woods Dec.
                                            7


    Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 7 of 26 PageID #: 69
      defendant in ALL matters related to this warrant/case number(s),
      probation violation or other post judgment issue. I further understand
      the person tendering the cash bond is due the refund, upon request,
      once all fines, fees, court costs, taxes, and restitution are satisfied . . .

See Clerk’s Form, Ex. B to Buford Dec. Gentry will not accept payment of bond

unless the individual posting bond signs this form. Without a signature, Gentry

refuses to release the arrestee, who must then remain in jail.

      Thus, Gentry conditions the payment of pretrial money bail on the future use

of that money to pay fines, fees, costs, taxes, and restitution. This garnishment occurs

regardless of whether bond is paid by the individual arrestee or a third party. Further,

Gentry garnishes cash bail when a person successfully makes their court

appearances. Requiring third parties to submit deposited funds to garnishment to pay

other people’s debts is entirely unrelated to any compelling interest the Constitution

recognizes for conditions of pretrial release. Cohen, 82 S. Ct. at 528.

      In September 2019, pursuant to a policy of the criminal court, 6 Gentry began

subjecting the NCBF to Rule 10(B) and his additional policy. Under that policy, after




6
  Before September 2019, the NCBF was exempt from Rule 10(B), allowing the
Bail Fund to operate under its revolving fund model. However, the Davidson
County Criminal Court Judges revoked this exemption on September 30, 2019,
ostensibly due to concerns that too many NCBF participants’ cases were in
conditional forfeiture status. There is no plausible explanation—and the judges
have not offered any—for how garnishing bonds posted by the NCBF would lower
the risks of flight and forfeiture rates on the part of NCBF clients. And assuring
                                             8


    Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 8 of 26 PageID #: 70
a criminal case is concluded by conviction or any other assessment of costs, 7 Gentry

collects criminal-system debts from the bonds deposited on an arrestee’s behalf only

when the depositors request that the money be refunded. Because the NCBF seeks a

ruling from this Court that Rule 10(B) and Gentry’s policies are unconstitutional, it

has not requested refunds of its deposits in cases that end in money judgments. For

the time being, the NCBF has been able to continue operating, albeit in a limited

capacity. But soon the NCBF will lose a substantial portion—and eventually the

entirety—of its revolving fund and will be forced to shut down.

      There is no forum for individuals or the NCBF to challenge the legality of

Rule 10(B) and Gentry’s garnishment policy during the pendency of the arrestee’s

criminal case. See Buford Dec. at ¶¶ 23–26. And, although an individual may appeal

a judgment against her after conviction, there is no forum in which the NCBF can

resist the garnishment of its deposited funds to satisfy a criminal judgment entered

against one of its participants.




court appearance is the only lawful purpose for imposing financial conditions on
pretrial release.
7
  In some instances, the court may accept an agreed resolution of dismissal of a
criminal case with payment of costs.
                                         9


    Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 9 of 26 PageID #: 71
      The Bail Fund currently has $445,900 on deposit with the Criminal Court

Clerk’s office, reflecting 217 individual cases. 8 Buford Dec. at ¶ 13 Of this,

$132,250 from 93 cases are deposits made after the Bail Fund became subject to

garnishment; these amounts are thus susceptible to being lost were the NCBF to

request a refund. Buford Dec. at ¶ 33. Because approximately half of the Bail Fund’s

cases end in conviction, the NCBF expects its projected losses to increase rapidly.

See Projected Losses, Ex. I to Buford Dec.

      The Bail Fund has downsized its operations in two ways in light of its

projected losses: (1) first, it has imposed a $20,000 monthly cap on total amount of

cash it will deposit in bail, see Buford Dec. at ¶ 29, and (2) second, it has imposed a

$2,000 personal cap—a reduction of its prior $5,000 cap—on the amount of bail it

will post for any given individual, id. at ¶ 30. In January 2020, the NCBF posted 17

bail deposits totaling $21,050. Id. at ¶ 29. By comparison, the NCBF posted 36 bail

deposits totaling $70,700 in January 2019. Id. Were it not for Rule 10(B) and

Gentry’s garnishment policy, a number of people who remained in jail would have

been freed with the NCBF’s assistance. Id. at ¶ 31.




8
 Bail deposits may be on hold with the Clerk’s office for a number of reasons,
most notably that the individual’s criminal case is still pending.
                                         10


    Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 10 of 26 PageID #: 72
      Finally, the Bail Fund has devoted time and resources challenging Rule 10(B)

and Gentry’s garnishment policy. In May, the NCBF prepared numerous documents

for the Criminal Court Judges—who promulgated Rule 10(B) and who ended the

NCBF’s long-standing exemption—requesting to retain their exemption to

garnishment. See Petition to Amend May 6 Order, Ex. E to Buford Dec.; Memo in

Support of Petition to Amend May 6 Order, Ex. F to Buford Dec.; Exhibits to

Petition to Amend May 6 Order, Ex. G to Buford Dec. The Bail Fund has prepared

and issued a public statement about the harms Rule 10(B) poses to its operation.

Nashville Community Bail Fund, Statement on Local Rule, https://cutt.ly/Se6EsWQ

and attached Ex. H to Buford Dec.

      Further, beginning on September 30, 2019, NCBF staff requested an

opportunity to be heard prior to Gentry garnishing court debts from bonds in

approximately thirty of their cases. See, e.g., Clerk’s Form, Z. Garcia case, Ex. B to

Buford Dec.; Buford Dec. at ¶ 23. The Bail Fund, however, does not receive notice

or a forum to be heard at any point prior to case disposition or garnishment. Buford

Dec. at ¶¶ 23–26. This poses an additional burden on the Bail Fund to determine

when one of its participants may have fines, fees, costs, taxes, or restitution assessed

against them and to make an appearance if possible. Id. ¶ 35.

   III.   ARGUMENT
   A. Standard of Review

                                          11


   Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 11 of 26 PageID #: 73
      Courts consider four factors in deciding whether to issue a preliminary

injunction: whether (1) the movant has a strong likelihood of success on the merits;

(2) the movant would suffer irreparable harm without the injunction; (3) issuance of

the injunction would cause substantial harms to others; and (4) the public interest

would be served by issuance of the injunction. Bonnell v. Lorenzo, 241 F.3d 800,

809 (6th Cir. 2001). Although the irreparable harm requirement is a necessary

prerequisite, the Court must weigh “the strength of the four factors against one

another[.]” D.T. v. Sumner Cty. Sch., 942 F.3d 324, 326–27 (6th Cir. 2019) (citing

Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535,

542 (6th Cir. 2007); In re Eagle-Picher Indus., Inc., 963 F.2d 855, 859 (6th Cir.

1992)).

   B. Plaintiff Has a Strong Likelihood of Success on the Merits of Its Eighth
      Amendment Claim
      The bail garnishment policies violate the Eighth Amendment’s prohibition on

excessive bail. Any pretrial restraint on liberty must be individually tailored to

address a specific, compelling need. United States v. Salerno, 481 U.S. 739, 754

(1987) (“[C]onditions of release or detention [may] not be excessive in light of the

perceived evil.”). Bail conditions that are not tailored to the purpose of reasonably

assuring an individual’s court appearance are “excessive” under the Eighth

Amendment. Stack v. Boyle, 342 U.S. 1, 5 (1951).


                                         12


   Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 12 of 26 PageID #: 74
      The primary function of money bail is to reasonably assure the court that the

arrestee will appear at future court proceedings 9 by incentivizing her to return to

future court dates while her criminal case is pending. 10 By returning to court as

required, even an arrestee who ultimately faces conviction receives her bail money

back. 11 But Gentry’s practices under Rule 10(B) and his office’s form undermine the



9
  See, e.g., Stack v. Boyle, 342 U.S. 1, 5 (1951); Bandy v. United States, 82 S. Ct.
11, 12 (1961) (Douglas, J., in chambers) (“The purpose of bail is to insure the
defendant’s appearance and submission to the judgment of the court.”); Fields v.
Henry Cty., Tenn., 701 F.3d 180, 184 (6th Cir. 2012) (relevant Eighth Amendment
inquiry is whether bail conditions are “aimed at assuring the presence of a
defendant”); United States v. Beaman, 631 F.2d 85, 86 (6th Cir. 1980) (“The test
for excessiveness is . . .whether the amount of bail is reasonably calculated to
assure the defendant’s appearance at trial”); Hill v. Hall, No. 3:19-cv-00452, 2019
WL 4928915 at *11 (M.D. Tenn. Oct. 7, 2019) (noting the purpose of bail is “to
assure the defendant’s appearance at trial or hearing”); State v. Burgins, 464
S.W.3d 298, 303 (Tenn. 2015) (the purpose of bail is assuring the defendant’s
appearance at trial); Wallace v. State, 245 S.W.2d 192, 194 (Tenn. 1952) (the
primary purpose of bail is “to relieve the accused of imprisonment . . . and to
secure the appearance of the accused”); see also United States v. Salerno, 481 U.S.
739, 752 (1987) (holding that protection of public safety, in addition to assuring
defendant’s presence in court, reflects an additional permissible purpose for court
to consider when evaluating the need for pretrial detention, though not discussing
money bail as a condition of release).
10
   See, e.g., Harvard Law School Criminal Justice Policy Program, Moving Beyond
Money: A Primer on Bail Reform, 8 (Oct. 2016) (discussing theory that bail bonds
incentivize future court appearance), attached as Ex. E to Woods Dec.
11
   The efficacy of money bail to function as an incentive for court appearance has
been cast into doubt by empirical studies. Recent evidence suggests there are
significant limitations to the efficacy of secured bail bonds to promote court
appearance, see Michael Jones, Ph.D., Unsecured Bonds: The As Effective and
Most Efficient Pretrial Release Option, Pretrial Justice Institute (Oct. 2013),
https://cutt.ly/Se3WGqK (controlling for risk level and finding that persons
                                           13


    Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 13 of 26 PageID #: 75
permissible terms of the bail agreement by reducing the amount of collateral a given

arrestee could expect upon appearing in court.

      Cohen and its Progeny Establish that Bail Cannot be Conditioned on the
      Future Payment of Court Debts
      Nearly sixty years ago, the United States Supreme Court ruled that the

Excessive Bail Clause prevents courts from using bail as a means to pay court fines.

Cohen 82 S. Ct. at 528.12 In Cohen, Justice Douglas held that conditioning a bail

bond on a requirement of payment for a fine rendered the bail unconstitutionally

excessive. Id. at 528 (adopting the reasoning of Cain v. United States, 148 F.2d 182




released on unsecured bonds performed as well as those released on secured bonds
in terms of court appearance rates), attached as Ex. F to Woods Dec.; Brooker,
Claire M. B., et al., The Jefferson County Bail Project: Impact Study Found Better
Cost Effectiveness for Unsecured Recognizance Bonds Over Cash and Surety
Bonds (June 2014) (finding the same in another jurisdiction), attached as Ex. G to
Woods Dec.; see also Claire M.B. Brooker, Yakima County, Washington Pretrial
Justice System Improvements: Pre- and Post-Implementation Analysis, Pretrial
Justice Institute, 6 (Nov. 2017), https://cutt.ly/3e3YW8M (observing similar rates
of court appearance, but increased release, after reforms implemented that utilized
unsecured bonds more frequently). Further, less restrictive interventions—such as
court date reminders and unsecured bonds—are available and at least as effective.
See, e.g., Essential Elements of an Effective Pretrial System, supra note 5 at 47,
https://cutt.ly/crcyQkL (discussing success of numerous court reminder programs
across the country). Plaintiff, however, does not argue here that secured money
bonds are unconstitutional on their face.
12
   Prior to Cohen, the Ninth Circuit issued two decisions reaching the same
conclusion. See Connley v. United States, 41 F.2d 49, 51 (9th Cir. 1930) (finding a
requirement that a bail bond operate as a supersedeas to payment of a fine rendered
bail excessive); Cain v. United States, 148 F.2d 182, 183 (9th Cir. 1945) (same).
                                           14


   Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 14 of 26 PageID #: 76
(9th Cir. 1945)). “The imposition of an additional burden” on a bail payment—

namely, an assurance of payment of fines and fees—would “frustrate the purposes

for which bail was historically intended.” Id. Recognizing that bail bonds are meant

to promote the likelihood “that the accused will reappear at a given time by requiring

another to assume personal responsibility for him,” Cohen rejected a requirement

that bail money be used to guarantee a payment of debts, even those assessed in the

underlying criminal case. Id. (citing 4 Blackstone, Commentaries 380 (Hammond

ed. 1890)).

      Lower courts have affirmed that conditioning bail deposits on their use to pay

fines or fees violates the Eighth Amendment. “The purpose of bail is to secure the

presence of the defendant . . . not to enrich the government or punish the defendant.”

United States v. Rose, 791 F.2d 1477, 1480 (11th Cir. 1986); United States v. Powell,

639 F.2d 224, 225 (5th Cir. 1981); see also United States v. Higgins, 987 F.2d 543,

547 (8th Cir. 1993) (acknowledging purpose of any precondition on bail is to “secure

the presence of the defendant”); United States v. Cannistraro, 871 F.2d 1210, 1213

(3rd Cir. 1989) (accepting principle regarding purpose of bail articulated in Rose but

distinguishing facts).

      For example, in Rose, the Eleventh Circuit struck down a precondition that

bond money be used towards payment of any subsequent court fines on Eighth

Amendment grounds. 791 F.2d at 1480. As a condition of his bond, Joseph Rose was
                                         15


   Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 15 of 26 PageID #: 77
required to “abide the final judgment and pay the fine imposed upon affirmance of

the sentence of the appellate court.” Id. at 1479. The Eleventh Circuit found that the

requirement that the bond be used to pay subsequent court fines reflected a purpose

“other than that for which bail is required to be given under the Eighth Amendment”

and was therefore “excessive.” Id. at 1480. Of particular relevance in this case, the

Rose Court stated:

       We have no doubt that the addition of any condition to an appearance
       bond to the effect that it shall be retained by the clerk to pay any fine
       that may subsequently be levied against the defendant after the criminal
       trial is over is . . . “excessive” and is in violation of the Constitution.

791 F.2d at 1480; see also State ex rel. Baker v. Troutman, 553 N.E.2d 1053, 1056

(Ohio 1990) (striking down a condition that individuals posting bail “consent to

forfeit the bail for fines and costs,” as excessive under the Ohio constitution’s

companion excessive bail clause).13 And the Fifth and Eleventh Circuits have both




13
  See also United States v. Powell, 639 F.2d 224, 225 (5th Cir. 1981) (rejecting
government’s application to use bail monies to pay fines and fees on basis of
federal statute and federal rules, noting: “[t]he purpose of bail is to secure the
presence of the defendant, its object is not to enrich the government or punish the
defendant[.]”) (citing Smith v. United States, 357 F.2d 486 (5th Cir. 1966); United
States v. Parr, 594 F.2d 440 (5th Cir. 1979)); United States v. Jones, 607 F.2d 687,
688 (5th Cir. 1979) (“The United States as creditor is not in possession of the
debtor’s money. The clerk of court holds the cash bail under the terms of a specific
agreement.”).
                                           16


     Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 16 of 26 PageID #: 78
concluded that ensuring payment of administrative fees is not a compelling

government interest appropriately served by pretrial conditions.14

       In United States v. Cannistraro, the Third Circuit rejected an Eighth

Amendment challenge to a lien placed on a criminal defendant’s bail money by

explicitly distinguishing the facts before it from those at issue in Cohen, Rose, and

presented by Rule 10(B) and Gentry’s form. 871 F.2d 1210, 1213 (3rd Cir. 1989).

While in Rose the arrestee’s bond form contained language requiring him to “abide

the final judgment and pay the fine imposed upon affirmance of the sentence of the

appellate court,” Richard Cannistraro was not required to agree as a condition of his

bond to “pay any fine or make restitution.” Id. And the Third Circuit noted that its

ruling finding no Eighth Amendment violation would come out differently if the

money at issue had been posted not by the defendant, but by a third party. Id.

       Rule 10(B) violates these principles: it outright conditions bail on the future

use of cash bail deposits to pay fines, costs, restitution, or litigation taxes. Gentry’s

form further requires depositors to agree in writing that their money will be subject




14
   Campbell v. Johnson, 586 F.3d 835, 843 (11th Cir. 2009) (finding excessive
under the Eighth Amendment an administrative condition of bail that served to
prevent release from jail); Broussard v. Parish of Orleans, 318 F.3d 644, 647–48,
651 (5th Cir. 2003) (noting the same principle, but concluding that challenged
fifteen-dollar fee was not excessive absent evidence that the fee had ever prevented
an arrestee from being released).
                                         17


     Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 17 of 26 PageID #: 79
to garnishment in the future. This mirrors the unconstitutional practices presented in

Cohen, Rose, and Troutman that were explicitly distinguished in Cannistraro.

      Rule 10(B) and Gentry’s Garnishment Policy Are Not Tailored to Meet a
      Compelling Government Interest
      Nor is Rule 10(B) tailored to meet a compelling government interest as

required by Salerno, 481 U.S. at 754, and Stack, 342 U.S. at 5. Its only function is

to generate revenue. But revenue generation—no matter how important to

government coffers—is not a compelling government interest. See Mayer v. City of

Chicago, 404 U.S. 189, 197 (1971) (declaring the government’s fiscal interest

“irrelevant” as compared to fair treatment of low-income people). Indeed, the State

of Tennessee has already rejected revenue generation as a valid purpose of pretrial

bail. Wallace v. State, 193 Tenn. 182, 187 (Tenn. 1952) (the “primary purpose of

bail in a criminal case is not to increase the revenue of the state . . .”) (emphasis

added); see also Campbell v. Johnson, 586 F.3d 835, 843 (“[I]t is questionable

whether a county’s pecuniary interests can rise to the level of a compelling

interest . . . .”); Broussard, 318 F.3d at 651 n.31 (The “perceived evil” of a “lack of

funding for the bail-bond system . . . does not amount to the compelling interest the

government has in preventing flight[.]”).

      The Criminal Court Judges have offered no explanation as to how subjecting

cash bond deposits to garnishment promotes the accepted compelling interest of


                                          18


   Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 18 of 26 PageID #: 80
promoting future court appearance. 15 Nor did they or Gentry ever claim that court

appearance rates were negatively affected during the three years that the NCBF was

exempt from Rule 10(B) and Gentry’s form.

       Imposing a garnishment requirement does nothing to promote court

appearance. Plaintiff is likely to succeed on its claim that Rule 10(B) and Gentry’s

policy violates the Eighth Amendment prohibition against “excessive bail.”

     C. Without an Injunction, Plaintiff and Arrestees in Davidson County Will
        Suffer Irreparable Harm
       The harm the NCBF faces absent injunctive relief is plain and irreparable: the

Bail Fund stands to lose the entirety of its revolving fund, and it may be forced to

completely cease operation. Such harm is inevitable without the Court’s

intervention: each month the NCBF expects to lose approximately $10,000 to

unconstitutional garnishment under Rule 10(B). Ex. I to Buford Dec. Further, the




15
   To the contrary, it is likely that Rule 10(B) interferes with court appearance rates
by delaying release. Even very short periods of incarceration—a natural result of
Rule 10(B) and Gentry’s barrier to posting bond—yield worse court appearance
rates upon release. See, e.g., Christopher T. Lowenkamp et al., Laura and John
Arnold Foundation, The Hidden Costs of Pretrial Detention, 4 (2013),
https://cutt.ly/4e3YVvR (concluding that even forty-eight hours of pretrial
detention is associated with increased likelihood of failure to appear pending trial),
attached as Ex. I to Woods Dec. And Defendant’s policy reduces whatever limited
incentives for court appearance exist to retain a secured bail deposit: even perfect
court attendance will not ward off the garnishment of an individual’s or third
party’s money.
                                            19


     Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 19 of 26 PageID #: 81
NCBF has already reduced operations in response to the garnishment policies:

people are thus remaining in jail whose bond would otherwise have been posted by

the Bail Fund. Buford Dec. at ¶ 31. This interferes with the Bail Fund’s mission and

broader goals of public education. Because the Bail Fund’s revolving model depends

on a return of funds to continue operation, the harms of its financial losses will in

turn seriously harm hundreds more people consequently subjected to pretrial

detention on financial conditions of release they cannot afford.

      Reduced operations and eventual termination will force the NCBF to abandon

its mission to reduce harm and promote equality in Davidson County’s pretrial

system. As a result, hundreds of people would be left unable to secure their pretrial

freedom. This loss of liberty will irreparably harm arrestees in Davidson County,

who will once again face significant barriers to defending themselves against

prosecution and maintaining personal and family stability. See Cain, 686 F.2d at 385

(“[I]ncarceration, quite obviously, disrupt[s] … family life, isolate[s individuals]

from [their] friends, and destroy[s one’s] ability to continue to work,” which, in

addition to the “harsh . . . atmosphere of jail[,] undoubtedly inflict[s] a grave

hardship[.]”).

   D. The Threatened Injury to Plaintiff Outweighs Any Harm an Injunction
      May Cause




                                         20


   Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 20 of 26 PageID #: 82
       Weighed against the considerable harms to the NCBF, any harm Defendant

will experience under a preliminary injunction is minimal.

       As discussed above, the government’s interest in revenue generation is not

compelling, particularly compared to the individual fundamental rights enshrined in

the constitution. See Mayer, 404 U.S. at 197; Wallace, 193 Tenn. at 187; Campbell,

586 F.3d at 843; Broussard, 318 F.3d at 651. Further, whatever value Defendant

derives from fines, fees, taxes, and restitution currently paid from cash bond deposits

could be generated by following other existing processes, such as bail forfeiture

hearings in cases 16 involving a failure to appear,17 and post-conviction payment

plans in cases involving a judgment. The harms the NCBF and its participants will

suffer absent an injunction greatly exceed the harm of Gentry being required to

collect criminal debts through other means.

       Moreover, Davidson County may ultimately lose money absent an injunction,

because incarceration costs will increase if the NCBF cannot continue to pay cash




16
   Under Tennessee law, forfeiture may be triggered when the arrestee “does not
comply with the conditions of the bail bond” in cases where bail is posted via
surety or bail bonds agent, see Tenn. Code Ann. §§ 40-11-139, 40-11-122 as well
as after a failure to appear in cases where bail is posted as a cash bond, see Tenn.
Code Ann.§ 40-11-201.
17
   Plaintiff does not dispute that in cases where a bail deposit is forfeited after
sufficient process the government may opt to apply the forfeited funds against any
outstanding criminal court debts.
                                            21


     Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 21 of 26 PageID #: 83
bail for hundreds of people each year. These costs—estimated at $103 per person

per day—could easily swallow any financial benefits achieved by Rule 10(B) and

Gentry’s enforcement of it. 18

         An injunction will not interfere with the efficiency of Davidson County’s

pretrial justice system. Rule 10(B) and Gentry’s policy likely undermine, rather than

promote court appearance, because these practices obstruct pretrial release and

provide no additional incentive to return to court.19

         Finally, an injunction would not pose any additional administrative burden on

Defendant. The injunction Plaintiff seeks would simply halt Gentry’s use of his

current notice forms, see Ex. B to Buford Dec., and halt the subtraction of fines, fees,

taxes, costs, and restitution from refunds of cash bail deposits.

     E. An Injunction Would Serve the Public Interest
         An injunction is in the public interest. A preliminary injunction will ensure

the NCBF is able to continue to serve its role of supporting those unable to pay bail

amounts of $5,000 or less in Davidson County and resume its full functionality. This,

in turn, promotes a number of goals squarely in the public interest: the reduction of

individual and systemic harms, increased court appearance, and lower incarcerations




18
     See Hudson Affidavit at 50, Ex. G to Buford Dec.
19
     See supra note 15.
                                          22


      Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 22 of 26 PageID #: 84
costs. Further, preventing Gentry from exacting any further infringement of the

Eighth Amendment through Rule 10(B) and his office’s garnishment policy is in the

public interest. “[I]t is always in the public interest to prevent the violation of a

party’s constitutional rights.” G & V Lounge v. Michigan Liquor Control Comm’n,

23 F.3d 1071, 1079 (6th Cir. 1994) (citing Gannett Co., Inc. v. DePasquale, 443

U.S. 368, 383 (1979)).

   IV.    BRIEFING SCHEDULE
      Plaintiff does not request an evidentiary hearing on its motion for a

preliminary injunction: and one is not necessary. The Court may evaluate the

NCBF’s Eighth Amendment claim based solely on documentary evidence not

subject to reasonable dispute. See Part II, supra. And Plaintiff has attached to this

motion evidence regarding the immediate and pressing harms it is experiencing

under Rule 10(B) and Gentry’s garnishment policy. See, e.g., Buford Dec., Ex. I to

Buford Dec. If the Court is nonetheless inclined to hold a hearing, Plaintiff requests

that it be conducted on an expedited schedule in light of the significant and

irreparable injury Plaintiff faces—both financially and operationally—while

awaiting injunctive relief.

      Pursuant to Local Rule 7.01(a)(3), Defendant is due to respond to this motion

within fourteen days.

   V. CONCLUSION

                                         23


   Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 23 of 26 PageID #: 85
      The NCBF satisfies the four factors for a preliminary injunction requiring

Gentry to cease enforcement of Local Rule 10(B) and his policy of withholding

acceptance of bond without written agreement to garnishment. Plaintiff is likely to

succeed on the merits of its claim that Rule 10(B) and Gentry’s garnishment policy

violate the Eighth Amendment’s Excessive Bail Clause. Further, the Bail Fund will

suffer irreparable harm without an injunction, as it will be forced to continue to

reduce, and ultimately to close its operation as its revolving fund continues to be

depleted through garnishment. The balance of hardships favors the NCBF, and an

injunction is in the public interest. Plaintiff respectfully requests the Court grant its

motion and enter the proposed injunction.

Dated this 5th date of February 2020.

                                                Respectfully submitted,

                                                /s/ Thomas H. Castelli
                                                Thomas H. Castelli (BPR# 24849)
                                                On behalf of attorneys for Plaintiff

                                                ACLU Foundation of Tennessee, Inc.
                                                P.O. Box 120160
                                                Nashville, TN 37212
                                                Telephone: (615) 320-7142
                                                tcastelli@aclu-tn.org

                                                Andrea Woods (lead counsel)*
                                                Brandon J. Buskey*
                                                American Civil Liberties Union
                                                Foundation
                                                125 Broad Street, 18th Fl.

                                           24


   Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 24 of 26 PageID #: 86
                                       New York, NY 10004
                                       Telephone: (212) 549-2528
                                       awoods@aclu.org
                                       bbuskey@aclu.org

                                       Charles Gerstein
                                       Civil Rights Corps
                                       1601 Connecticut Ave NW
                                       Suite 800
                                       Telephone: (202) 894-6128
                                       charlie@civilrightscorps.org

                                       /s/ C. Dawn Deaner
                                       C. Dawn Deaner
                                       Choosing Justice Initiative
                                       1623 Haynes Meade Circle
                                       Nashville, TN 37207
                                       Telephone: (615) 431-3746
                                       dawndeaner@cjinashville.org

                                    * = pro hac vice application
                                    forthcoming




                                  25


Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 25 of 26 PageID #: 87
                             Certificate of Service

      I hereby certify that a true and exact copy of the foregoing Memorandum in

Support Of Plaintiff’s Motion For A Preliminary Injunction will be served on

counsel for Howard Gentry identified below contemporaneously with the

Summons and Complaint via hand delivery on the 6th day of February 2020:

      Hon. Howard Gentry, Criminal Court Clerk
      c/o Bob Cooper, Director
      Metro-Nashville Government Department of Law
      Metro Courthouse, Suite 108
      P.O. Box 196300
      Nashville, TN 37219-6300


                                                        /s/Thomas H. Castelli
                                                        Thomas H. Castelli




                                       26


   Case 3:20-cv-00103 Document 4 Filed 02/05/20 Page 26 of 26 PageID #: 88
